Citation Nr: 0731642	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound to the left (minor) pectoralis region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The record shows that the veteran had 
been scheduled to testify at a Board hearing in September 
2004, but he failed to report to the hearing.  

This matter was previously before the Board in March 2005 at 
which time it was remanded for further evidentiary and due 
process development.  Also before the Board in March 2005 was 
the issue of entitlement to an evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  However, 
in November 2006, the RO increased the veteran's evaluation 
for PTSD to 100 percent, effective in January 1999.  As this 
increase represents the maximum allowable evaluation under 
VA's Schedule for Rating Mental Disabilities, it is 
considered a full grant of the benefits sought.  
Consequently, this issue is no longer in appellate status.  
See AB v. Brown, 6 Vet App 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a January 1997 rating decision, the RO granted service 
connection for gunshot wound, left pectoralis region, and 
assigned the veteran a 20 percent evaluation effective in 
September 1996.

This appeal stems from a February 1999 veteran's statement 
that the RO construed as a claim for an increased rating for 
the veteran's service-connected gunshot wound injury.  

In October 2002, the veteran underwent a VA general 
examination and was diagnosed as having superficial gunshot 
wound to the left chest.  The examiner noted the veteran's 
complaints of pain and decreased range of motion in the left 
shoulder, but said he was not able to offer his own 
assessment of these complaints because the veteran did not 
cooperate with the examination.  In March 2005, the Board 
remanded the matter for a new examination.  The Board noted 
that it did not appear that the October 2002 examiner 
reviewed the veteran's claims file, and it requested that 
consideration be given to separate ratings for limitation of 
motion and the veteran's left shoulder scar.  A new VA 
examination was conducted in October 2005.  Results of this 
examination resulted in additional diagnoses of adhesive 
capsulitis, left shoulder, with severe pain, and possible 
cellulitis versus reflex sympathetic dystrophy left upper 
extremity.  However, it is unclear whether these new 
diagnoses are related to the veteran's service-connected 
superficial gunshot wound injury of the left shoulder.  In 
this regard, the examiner noted only that there was a 
persistent unusual appearance of the acromioclavicular joint 
which "could be developmental or posttraumatic".  
Accordingly, the veteran must be afforded a new examination 
so that a more definitive nexus opinion can be obtained.  
38 U.S.C.A. § 5103A(d).  Additionally, although the October 
2005 examiner stated that the claims file was "present", he 
did not state that he actually reviewed it, nor did he relay 
any history regarding the veteran's inservice gunshot wound 
injury in his report.  Rather, he only appears to have 
relayed what the veteran and his ex-wife told him.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records 
pertaining to the veteran, covering the 
period from November 29, 2006, to the 
present.

2.  Afford the veteran a VA orthopedic 
examination to determine the nature and 
severity of his service- connected 
gunshot wound to the left (minor) 
pectoralis region.  All tests or studies 
should be obtained as deemed appropriate 
by the examiner.  The claims file should 
be made available to the examiner for 
review of pertinent documents therein in 
conjunction with the examination and the 
examiner should specifically state 
whether he/she reviewed the claims file.  
The examination report should include 
responses to the medical questions listed 
below.

a)  Provide the veteran's present 
diagnosis(es) related to his left 
upper extremity.  

b)  State whether it is at least as 
likely as not (a 50% degree of 
probability or higher) that the 
veteran's present diagnosis(es) 
pertaining to his left upper 
extremity is(are) related to his 
inservice gunshot wound to the left 
(minor) pectoralis region.

c)  Perform and report range of 
motion studies of the left shoulder 
in degrees.  The examiner should 
also render specific findings as to 
whether, during the examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected left pectoralis region 
disability.  If pain on motion is 
observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the examining 
physician should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

d)  Address whether the left 
shoulder scar is deep, superficial, 
unstable, painful on examination, or 
causes limited motion.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  Thereafter, the issue of entitlement 
to an evaluation in excess of 20 percent 
for a gunshot wound to the left (minor) 
pectoralis region should be 
readjudicated.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

